Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 11, 2015

The Court of Appeals hereby passes the following order:

A15I0272. BRODERICK COLE v. THE STATE.

      Broderick Cole, who was charged with driving under the influence, is being
prosecuted in the Municipal Court of Eatonton. Cole filed a motion to suppress,
which the municipal court denied. The municipal court issued a certificate of
immediate review, and Cole filed this application for interlocutory appeal.
      As a general rule, the ruling of a municipal court must be appealed – either
directly or by certiorari – to the superior court. See OCGA § 5-4-3 (petition for
certiorari to superior court); OCGA § 40-13-28 (defendant convicted of traffic
offense has right of appeal to superior court); see also Willard v. City of Eatonton,
104 Ga. App. 471 (121 SE2d 924) (1961) (defendant convicted of traffic offense in
Eatonton Police Court petitioned for certiorari in superior court). If the party is then
aggrieved by the decision of the superior court, an application for discretionary
appeal may be filed in this Court. See OCGA § 5-6-35 (a) (1).
      There is, however, no provision of law permitting interlocutory review from
a municipal court ruling. See Driver v. State, 198 Ga. App. 643 (402 SE2d 524)
(1991) (no right to appeal to superior court from interlocutory ruling of probate
court). Accordingly, this application for interlocutory appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     09/11/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.